Citation Nr: 0804248	
Decision Date: 02/06/08    Archive Date: 02/13/08

DOCKET NO.  06-00 183A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUES

1.  Entitlement to service connection for tinnitus.

2.  Entitlement to service connection for skin cancer.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

K. R. Fletcher, Counsel
INTRODUCTION

The appellant is a veteran who served on active duty from 
November 1942 to October 1945.  These matters are before the 
Board of Veterans' Appeals (Board) on appeal from April 2004 
and May 2005 rating decisions by the Cleveland, Ohio 
Department of Veterans Affairs (VA) Regional Office (RO).  In 
July 2007, a Travel Board hearing was held before the 
undersigned; a transcript of this hearing is of record.  At 
the hearing the undersigned granted the veteran's motion to 
advance his case on the Board's docket due to his advanced 
age.  In October 2007, the Board referred the case to the 
Veterans Health Administration (VHA) for an advisory medical 
opinion.

The Board notes that a statement of the case (SOC) issued in 
November 2005 also addressed the issues of whether new and 
material evidence had been received to reopen claims of 
service connection for impaired vision, hearing loss and 
bleeding peptic ulcer.  However, in his substantive appeal 
(VA Form 9) received in January 2006, the veteran 
specifically limited his appeal to the issues of entitlement 
to service connection for tinnitus and skin cancer.


FINDINGS OF FACT

1.  Tinnitus was not manifested in service, and is not shown 
to be related to the veteran's service.

2.  Skin cancer was not manifested during the veteran's 
active duty service or for many years after his separation 
from service; the preponderance of the evidence is against a 
finding that the skin cancer is to any specific degree 
related to his service, to include his exposure to sun 
therein.





CONCLUSIONS OF LAW

1.  Service connection for tinnitus is not warranted.  38 
U.S.C.A. §§ 1110, 5107 (West 2002 & Supp. 2007); 38 C.F.R. § 
3.303 (2007). 

2.  Service connection for skin cancer is not warranted.  38 
U.S.C.A. §§ 1110, 5107 (West 2002 & Supp. 2007); 38 C.F.R. §§ 
3.303, 3.307, 3.309 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, in part, describes VA's duties to notify and assist 
claimants in substantiating a claim for VA benefits.  38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 
C.F.R. §§ 3.102,  3.156(a), 3.159, 3.326(a).  The VCAA 
applies to the matters being addressed.

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  Proper VCAA notice must inform the claimant of 
any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; (3) that the claimant is expected to provide; and 
(4) must ask the claimant to provide any evidence in his or 
her possession that pertains to the claim.  38 C.F.R. § 
3.159(b)(1).  VCAA notice should be provided to a claimant 
before the initial unfavorable agency of original 
jurisdiction decision on a claim.  Pelegrini v. Principi, 18 
Vet. App. 112 (2004).

November 2003 and July 2004 letters (prior to the RO's 
initial adjudication of these claims in April 2004 and May 
2005) informed the veteran of the evidence and information 
necessary to substantiate his claims, the information 
required of him to enable VA to obtain evidence in support of 
his claim, the assistance that VA would provide to obtain 
evidence and information in support of his claim, and the 
evidence that he should submit if he did not desire VA to 
obtain such evidence on his behalf.  The veteran was also 
advised to submit any pertinent evidence in his possession.  
By letter in March 2006, he was advised of the criteria 
governing disability ratings and effective dates of awards.  
Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 490-91 
(2006)).

Regarding VA's duty to assist, the Board notes that this case 
involves a rebuilt claims file.  It is unknown what records 
were contained in the original file, and the veteran's 
service medical records (SMRs) and service personnel records 
are not of record.  The file was rebuilt in 1997.  The RO 
received certification from the National Personnel Records 
Center that no medical records from the veteran's service 
were available.  The veteran was specifically notified about 
his rebuilt claims file on numerous occasions, including in a 
July 2004 letter, and that he should submit any additional 
SMRs in his possession.  The Board finds that there is no 
reasonable possibility that any further development to obtain 
SMRs would be successful.  Significantly, the veteran 
testified at the July 2007 Travel Board hearing that he did 
not seek or receive treatment for the disabilities at issue 
at any time during his military service.  Furthermore, the RO 
arranged for a VA examination in June 2006.  As noted above, 
the veteran testified at a hearing before the undersigned in 
July 2007.  Furthermore, in October 2007, the Board sought a 
VHA medical advisory opinion from a dermatology expert.  The 
Board notified the veteran of this opinion and provided him 
with a copy of the opinion.  He was notified that he had 60 
days to submit any additional evidence or argument in support 
of his claim.  Subsequently, he indicated that he had nothing 
further to submit.  The Board is satisfied that the RO has 
complied with VA's duty to assist the veteran in the 
development of the facts pertinent to his claims.  VA's duty 
to assist is met.  Accordingly, the Board will address the 
merits of the claims.

II.  Service Connection 

Service connection may be granted for disability resulting 
from personal injury suffered or disease contracted during 
active military service, or for aggravation of a pre-existing 
injury suffered, or disease contracted, during such service.  
38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  Where a veteran 
served for at least 90 days during a period of war or after 
December 31, 1946, and manifests a malignant tumor to a 
degree of 10 percent within one year from the date of 
termination of such service, such disease shall be presumed 
to have been incurred or aggravated in service, even though 
there is no evidence of such disease during the period of 
service.  38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 
3.309.  Service connection also may be granted for any 
disease initially diagnosed after discharge, when all the 
evidence, including that pertinent to service, establishes 
that the disease was incurred in service.  38 C.F.R. 
§ 3.303(d).

Except as otherwise provided by law, a claimant has the 
responsibility to present and support a claim for benefits 
under laws administered by the Secretary.  The Secretary 
shall consider all information and lay and medical evidence 
of record in a case before the Secretary with respect to 
benefits under laws administered by the Secretary.  When 
there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the Secretary shall give the benefit of the doubt 
to the claimant.  38 U.S.C.A. § 5107; see also Gilbert v. 
Derwinski, 1 Vet. App. 49, 53 (1990).  To deny a claim on its 
merits, the evidence must preponderate against the claim.  
Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing 
Gilbert, 1 Vet. App. at 54. 

A.  Tinnitus

At the outset, it is noteworthy that the veteran's original 
claims file is apparently lost, and has been rebuilt.  The 
veteran's SMRs and service personnel records are not of 
record.  His Notice of Separation notes that he served in the 
Navy as a signalman.  He was awarded the Asiatic Pacific 
Campaign Medal with two stars.

In June 2004, the veteran submitted a claim seeking service 
connection for tinnitus.  He essentially stated during his 
military service he was exposed to acoustic trauma from 
bombing.

A June 2006 VA audiology examination report notes the 
veteran's history of noise exposure during his military 
service.  Following service, the veteran reportedly worked as 
an electrician, school custodian and police chief.  He also 
owned a laundry store and car wash.  He also reported hunting 
recreationally.  He complained of a buzzing bilateral 
tinnitus that occurred daily since 1990 and lasted from five 
minutes to two hours.  He also reported that from 1980 to 
1991, he ingested from nine to 12 aspirin daily, resulting in 
an ulcer.  The examiner opined that the veteran's current 
tinnitus is "less likely as not" a result of his military 
noise exposure.  The examiner noted that the veteran was 
separated in 1945 and did not experience tinnitus until 1990.  
The examiner also noted the veteran's post-military exposure, 
and aspirin ingestion which "has been known to cause 
tinnitus."

The veteran testified during the July 2007 Travel Board 
hearing that he was exposed to noise from bombings during his 
military service, and that he never sought treatment for 
tinnitus during service.  

It is not in dispute that the veteran was likely exposed to 
acoustic trauma during his military service during World War 
II.  As was previously noted, his SMRs are not of record; 
however, he has testified that he never sought treatment for 
tinnitus during his military service.  The first post-service 
evidence of tinnitus is a June 2006 VA audiological 
assessment.  

The veteran currently has tinnitus; however, no health care 
professional has suggested that such disability may be 
related to his service.  In fact, the June 2006 VA examiner 
found that it is less likely as not that the veteran's 
current tinnitus is a result of his military noise exposure.  
The examiner noted the nearly 45 year interval between 
service and the earliest manifestation of tinnitus (by the 
veteran's own account).  The examiner also noted the 
veteran's post-military exposure, and aspirin ingestion which 
"has been known to cause tinnitus."

The only evidence of a nexus between the veteran's current 
tinnitus and his military service is in his own statements.  
This is not competent evidence because as the veteran, as a 
layperson, is not qualified to render an opinion concerning 
medical causation.  See Espiritu v. Derwinski, 2 Vet. App. 
492, 494 (1992).  In the absence of any competent evidence of 
a nexus between the veteran's tinnitus and his active 
service, to include noise trauma therein, the preponderance 
of the evidence is against this claim, and service connection 
for tinnitus must be denied.

The Board has considered the applicability of the benefit-of-
the-doubt doctrine.  As the preponderance of the evidence is 
against the claim, that doctrine does not apply.  See 38 
U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 55-
57 (1991). 

B.  Skin Cancer 

The veteran contends that he served for 28 months in the 
tropics, where he was exposed to the sun and sustained damage 
to his skin.  

The veteran served on active duty in the Navy from November 
1942 to October 1945.  His Notice of Separation notes that he 
was awarded the Asiatic Pacific Campaign Medal with two 
stars.  His claims file was rebuilt in 1997 and his SMRs and 
service personnel records are not of record.  Notably, it is 
unlikely that the SMRs would have contained any critical 
information as the veteran has specifically indicated that he 
did not seek treatment for skin cancer in service.

A February 1996 VA outpatient treatment report notes the 
veteran's history of skin cancers which had been removed from 
various sites.  Private treatment records dated from 1997 to 
2006 note that the veteran reported history of sun exposure 
during his military service.  He also reported that he 
winters in Florida and is out in the sun a lot (although he 
wears sunscreen and covers himself with clothing).

Dr. R.K., the veteran's dermatologist, opined in December 
2005 that his skin cancer and precancerous lesions "are all 
very directly related" to a history of sun exposure.  She 
noted the veteran's history of military service in the South 
Pacific for 28 months without sun protection, and opined that 
this "would have had an adverse effect on his skin and could 
have very well have been the reason he has developed so many 
skin cancers and precancerous lesions."  She also stated, 
"I do feel very strongly that [the veteran's] military 
service contributed to the current state of his skin."  
        
In June 2006, a VA physician's assistant noted a diagnosis of 
recurrent basal cell carcinoma secondary to years of sun 
exposure.  He noted that the veteran has very fair skin and a 
history of extensive sun exposure for 84 years.  He opined 
that he "would have to resort to mere speculation" to say 
that the veteran's skin cancer is related to his military 
service.  

The veteran testified at the July 2007 Travel Board hearing 
that his skin cancer was first diagnosed in the 1980's.

Pursuant to the Board's referral of this case for a VHA 
medical opinion, a VA dermatologist reviewed the veteran's 
claims folder in November 2007.  Based on a review of the 
evidence of record, including the veteran's statements, the 
medical opinions provided by Dr. R.K. and the June 2006 VA 
physician's assistant, and the other evidence of record, the 
VHA dermatologist opined:

This is an opinion concerning sun exposure and skin 
cancer.  Specifically an 86 year old fair skinned 
white male questions the association of his service 
time with sun exposure as a cause of his lifetime 
episodes of skin cancer.  He was in the service 
from age 21 to 24 with 28 months of this time in 
the tropics.  If he had not been in the service he 
still would have received some sun exposure 
somewhere.  Childhood and adolescent sun exposure 
is thought to be the time when most significant 
damage occurs.  He has continued to receive UVR his 
whole life.  It is highly unlikely that his skin 
cancers are related to his service time exposure 
alone.  The sun damage is additive with early 
exposures the most significant.  What percentage of 
his damage is service related is a matter of 
conjecture.

After reviewing the evidence of record, the Board finds that 
service connection for the claimed skin cancer is not 
warranted.

It is not in dispute that the veteran was likely exposed to 
sun during his military service during World War II, in 
particular the 28 months that he served in the tropics.  He 
has testified that he never sought treatment for skin cancer 
during his military service, and that skin cancer was first 
diagnosed with in the 1980's (more than 35 years after his 
military service.  The first postservice evidence of skin 
cancers of record is a February 1996 VA outpatient treatment 
report that notes the veteran's history of skin cancer which 
had been removed from various sites.  

With respect to the etiology of the veteran's skin cancer, in 
a December 2005 opinion, Dr. R.K. stated that the veteran's 
skin cancer and precancerous lesions "are all very directly 
related" to a history of sun exposure.  She noted the 
veteran's history of military service in the South Pacific 
for 28 months without sun protection, and opined that this 
"would have had an adverse effect on his skin and could have 
very well have been the reason he has developed so many skin 
cancers and precancerous lesions."  The Board notes that 
there is no indication that Dr. R.K. rendered this opinion 
following a review all pertinent records.  In addition, Dr. 
R.K. did not note the veteran's history of sun exposure prior 
to and after military service.

Conversely, the November 2007 VHA advisory opinion is clearly 
against the veteran's claim.  The VHA expert opined that it 
is highly unlikely that the veteran's skin cancers are 
related to his service time sun exposure alone.  This opinion 
is based on a review of the veteran's entire pertinent 
medical history as noted above.  The consulting expert 
provided a detailed explanation of the rationale for his 
conclusion, as noted above.  The consulting expert also noted 
the veteran's pre-service history of sun exposure as the most 
significant, explaining that childhood and adolescent sun 
exposure is thought to be the time when most significant 
damage occurs, and that it would be conjecture to attribute a 
percentage of the veteran's skin damage to service sun 
exposure.  Dr. R.K. did not address or explain the veteran's 
pre-service sun exposure.  In light of the foregoing, the 
Board finds the VHA opinion the most probative and persuasive 
evidence in this matter.  Furthermore, by the veteran's own 
accounts, his skin cancer was not manifested until more than 
35 years after his discharge from active duty.  Such a 
lengthy time interval between service and the initial 
postservice manifestation of a disability for which service 
connection is sought is, of itself, a factor weighing against 
a finding of service connection.

The Board has also considered the veteran's on statements to 
the effect that his skin cancer was caused by his sun 
exposure during his military service.  However, because he is 
a layperson, he is not qualified to render an opinion 
concerning medical causation.  See Espiritu v. Derwinski, 2 
Vet. App. 492, 494 (1992).

The Board has considered the benefit of the doubt doctrine; 
as the preponderance of the evidence is against the veteran's 
claim, that doctrine does not apply.


ORDER

Service connection for tinnitus is denied.

Service connection for skin cancer is denied.



____________________________________________
George R. Senyk
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


